IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                  :    NO. 492
MAGISTERIAL DISTRICTS WITHIN                   :
THE 31st JUDICIAL DISTRICT OF                       MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                            :
PENNSYLVANIA                                   :


                                          ORDER


PER CURIAM


       AND NOW, this 28th day of June 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 31st Judicial District (Lehigh County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial Districts 31-1-02, 31-1-03,

31-1-05, 31-1-06, 31-1-07, 31-1-08, 31-2-02, and 31-3-01, within Lehigh County, to be

effective immediately, is granted; and that the Petition, which provides for the elimination

of Magisterial District 31-2-03, within Lehigh County, to be effective November 1, 2022,

is granted; and that the Petition, which also provides for the realignment of Magisterial

Districts 31-3-02 and 31-3-03, within Lehigh County, to be effective November 1, 2022,

is also granted. It is further ORDERED AND DECREED that the Petition, which provides

for the realignment of Magisterial Districts 31-1-01, 31-1-04, and 31-2-01, within Lehigh

County, to be effective January 1, 2024, is granted; and that the Petition, which provides

for the addition of a newly created magisterial district within Lehigh County, to be effective

January 1, 2024, is granted. The newly created magisterial district shall be filled in the

municipal election of 2023.
     Said Magisterial Districts shall be as follows:


Magisterial District 31-1-01                           City of Allentown, Ward 8
Magisterial District Judge Linda D. Vega Sirop

Magisterial District 31-1-02                           City of Allentown, Wards 4, 7, 11
Magisterial District Judge Rashid O. Santiago

Magisterial District 31-1-03                           City of Allentown, Wards 3, 13,
Magisterial District Judge Ronald S. Manescu           17, 18

Magisterial District 31-1-04                           City of Allentown, Wards 12, 19
Magisterial District Judge David M. Howells, Jr.

Magisterial District 31-1-05                           Catasauqua Borough
Magisterial District Judge Michael D. D'Amore          Hanover Township
                                                       City of Allentown, Wards 14, 15

Magisterial District 31-1-06                           Fountain Hill Borough
Magisterial District Judge Amy L. Zanelli              City of Bethlehem, Wards 10, 11,
                                                       12, 13

Magisterial District 31-1-07                           Coplay Borough
Magisterial District Judge Todd P. Heffelfinger        Whitehall Township

Magisterial District 31-1-08                           City of Allentown, Ward 16
Magisterial District Judge Michael J. Pochron          Salisbury Township

Magisterial District 31-2-01                           City of Allentown, Wards 1, 2, 5, 9
Magisterial District Judge Karen C. Devine

Magisterial District 31-2-02                           North Whitehall Township
Magisterial District Judge Jacob E. Hammond            South Whitehall Township

Magisterial District 31-3-01                           Slatington Borough
Magisterial District Judge Thomas C. Creighton         Heidelberg Township
                                                       Lowhill Township
                                                       Lynn Township
                                                       Washington Township
                                                       Weisenberg Township


                                            -2-
Magisterial District 31-3-02                     Alburtis Borough
Magisterial District Judge Michael J. Faulkner   Lower Macungie Township
                                                 Upper Macungie Township

Magisterial District 31-3-03                     Coopersburg Borough
Magisterial District Judge Daniel C. Trexler     Emmaus Borough
                                                 Macungie Borough
                                                 Lower Milford Township
                                                 Upper Milford Township
                                                 Upper Saucon Township

Magisterial District 31-X-XX                     City of Allentown, Wards 6, 10
Magisterial District Judge TBD




                                          -3-